DETAILED ACTION
	The pending claims are 1-20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-7, drawn to a tissue repair assembly, classified in A61B 2017/0409.
Claim 8-14, drawn to an anchor, classified in A61B 17/0401.
III. 	Claim 15-20, drawn to a method of closing a wound in soft tissue, classified in A61B 2017/0464.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with another materially different product such as sowing or stitching materials together.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it is directed to a needle and anchor with a single suture which is disposed around the end of the anchor and, Group II is directed towards multiple sutures.  The subcombination has separate utility such as being able to individually tighten each anchor to change its configuration.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with another materially different product such as a sowing or stitching materials together.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Marlo Grolnic on 4-28-22 a provisional election was made without traverse to prosecute the invention of group I, claim 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
Figure 2A and 2B are disclosed as prior art by applicant in publication number US/2019/0247039 and should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 6, and 7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (Pat No 9,084,597), disclosed in Information disclosure statement received 8-20-20.
Regarding claim 1, Arai discloses a tissue repair assembly comprising: a needle (needle or inserter needle 330a, 330b, 330c, 330d, 410, 415, 544, 546, 644, 646, 744, 746, 844, and 944); and a suture/anchor construct (anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124) disposed within a bore of the needle (Arai, abstract, col. 2, line 17-33, fig. 8-9), 
the suture/anchor construct comprising:  first and second flexible anchors (first and second anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124) coupled to a suture, the suture (suture 110, 210, 310, 510, 610, 710, 810, 910, 1010, 1110, 1112, and 1124) (Arai, abstract, col. 1, line 34 to col. 2, line 44, col 7., line 5-17, fig. 1-2) comprising: 
a first section (flexible member 110 or suture 110, 210, 310, 510, 610, 710, 810, 910, 1010, 1110, 1112, and 1124) slidably woven through the first anchor (anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124); a second section (flexible member 110 or suture 110, 210, 310, 510, 610, 710, 810, 910, 1010, 1110, 1112, and 1124) slidably woven through at least partially through the first anchor (anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124) and at least partially through the second anchor (anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124); a third section (flexible member 110 or suture 110, 210, 310, 510, 610, 710, 810, 910, 1010, 1110, 1112, and 1124) slidably woven through the second anchor; and at least one knot formed between the first section and the third section (Arai, abstract, col. 3, line 44 to col. 4, line 36, fig. 1-2);
wherein the first and second anchors (anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124) are deployable from a first configuration to a second configuration within a surgical site when tension is applied to the first knot (Once the anchor 922 is passed into and through the labrum tissue 938, the anchor 922 can then expand (FIG. 9c), which prevents it from pulling back through the labrum 938 when tension is applied to the suture 910, Arai, abstract, col. 3, line 44 to col. 4, line 36, fig. 1-2 and 5g).
Regarding claim 6, Arai discloses the assembly of claim 1, further comprising an additional knot formed in the suture for maintaining at least one of the first and second flexible anchors in the second configuration (Figure 12 discloses a knot formed in the suture for maintaining a knot in an expanded configuration, Arai, col. 8, line 6-37, fig. 12).  
Regarding claim 7, Arai discloses the assembly of claim 1, wherein, in the first configuration, the first and second anchors are elongate and, in the second configuration, the first and second anchors are compressed axially and extended radially (Figure 1 discloses anchors that compress axially and extend radially, Arai, abstract, col. 7, line 36-51, fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (Pat No 9,084,597) as applied to claim 1 above, and further in view of Brown (Pub No US/2013/0123810), disclosed in Information disclosure statement received 8-20-20.
Arai discloses the assembly of claim 1 and Arai also discloses the anchor can have different shapes, example cylinder (col. 7, lines 12-17).  
As for claim 2, Arai fails to disclose the first section of the suture passes around a first end of the first anchor as claimed in claim 2.
Brown teaches a cylinder anchor with the first section of the suture (suture 120) passes around a first end of the first anchor (soft anchoring implant 100) (Figure 8 discloses an open-ended soft anchor with the suture treaded around the end, Brown, abstract, col 8-13, 70-72, 79, and 88-91, fig. 1-17).  
Arai and Brown are considered to be analogous to the claimed invention because they are in the same field of anchor devices. 
Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Arai’s assembly to substitute Arai’s anchors with Brown’s cylinder shape anchors where each anchor has a suture threading passes around the end of the anchor.  Doing so would amount a mere substitution of one known anchor for another that would perform equally well.    
Regarding claim 3, substitute all anchors of Arai in view of Brown, the second section of the suture (suture 120) inherently passes around a first end of the second anchor (soft anchoring implant 100) (Figure 8 discloses an open-ended soft anchor with the suture treaded around the end which may be incorporated at either end of the anchor, Brown, abstract, col 8-13, 70-72, 79, and 88-91, fig. 1-17).    
Regarding claim 4, substitute all anchors of Arai in view of Brown, the second section of the suture inherently passes around a second end of the first anchor and around a first end of the second anchor as Brown teaches that the second section of the second section of the suture (suture 120) passes around a second end of the first anchor (soft anchoring implant 100) and around a first end of the second anchor (soft anchoring implant 100) (Figure 8 discloses an open-ended soft anchor with the suture treaded around the end which may be incorporated at either end of the anchor, Brown, abstract, col 8-13, 70-72, 79, and 88-91, fig. 1-17).
Regarding claim 5, substitute all Arai’s anchors with Brown’s anchors, the third section of the suture inherently passes around a second end of the second anchor as Brown teaches that the third section of the suture (suture 120) passes around a second end of the second anchor (soft anchoring implant 100) (Figure 8 discloses an open-ended soft anchor with the suture treaded around the end which may be incorporated at either end of the anchor, Brown, abstract, col 8-13, 70-72, 79, and 88-91, fig. 1-17).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771    
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771